DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “204” has been used to designate both first and second circular frame in Figure 9.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character not mentioned in the description: 108 (Shown in Figure 9).  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the two opposing recesses formed in the pet portal contained in a piece removably attachable to one of the two frame members must be shown or the feature canceled from the claim.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities:
Page 4, line 9 recites “partially defined”, which should be --partially define--.
Appropriate correction is required.
Claim Objections
Claim 10 is objected to because of the following informalities:  
Claim 10, line 2 recites “groves” which should be --grooves--.  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3, lines 2-4 recite the limitation “two opposing recesses formed in the pet portal frame, wherein one of the two opposing recessed formed in the pet portal is contained in a piece removably attachable to one of the two frame members”. It is unclear what “a piece” is. For examination purposes “a piece” is any part of the frame that contains a recess that can be attached and removed from one of the frame members. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5 and 8-11 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Owens (U.S. 5,458,088).
Regarding claim 1, Owens teaches a pet portal grooming system, comprising: a pet portal frame 14 (Figure 1) in a vertical surface 12, to enable a pet to pass through a vertical surface without moving the vertical surface (Column 3, lines 26-27), wherein the pet portal frame defines an opening 20 (Figure 2) in the vertical surface, and wherein the pet portal frame includes a track 34 (Figures 4-6) to receive a brush backing 32 (Figure 3) of a brush 16 to retain the brush within the pet portal frame and to orient bristles of the brush 18 towards the opening in the vertical surface (Column 3, lines 19-21).  
Regarding claim 2, Owens teaches the pet portal grooming system of claim 1 as stated above, wherein: the pet portal frame comprises a first frame member 14a (Figures 4-6) for mounting to a first side of the vertical surface and comprises a second frame member 14b for mounting to a second side of the vertical surface.  
Regarding claim 3, Owens teaches the pet portal grooming system of claim 2 as stated above, wherein: the track comprises two opposing recesses 28 (Figure 4) formed in the pet portal frame, wherein one of the two opposing recesses formed in the pet portal is contained in a piece 14b removably attachable to one of the two frame members (14b is removably attachable to the first frame member 14a by a dowel or a screw).  
Regarding claim 4, Owens teaches the pet portal grooming system of claim 1 as stated above, wherein: the pet portal frame comprises a track opening (See Annotated Figure 5 Below; Reference A) and a track termination 30 (Figure 5), wherein the track opening is configured to permit the brush backing to be inserted into the track, and wherein the track termination defines an end of the track and prevents travel of the brush backing in the track beyond the track termination Column 4, lines 49-64).  

    PNG
    media_image1.png
    265
    240
    media_image1.png
    Greyscale

Regarding claim 5, Owens teaches the pet portal grooming system of claim 4 as stated above, wherein: the pet portal frame is configured to permit the brush backing to be inserted into the track and removed from the track without removing the pet portal frame from the vertical surface (Column 5, lines 20-22).
Regarding claim 8, Owens teaches the pet portal grooming system of claim 5 as stated above, wherein: the brush backing is configured with a means for resisting removal of the brush backing from the track 32c (Column 4, lines 52-56).  
Regarding claim 10, Owens teaches the pet portal grooming system of claim 1 as stated above, wherein: the track comprises one or more grooves 28 (Figures 4-5)  formed in the pet portal frame.  
Regarding claim 11, Owens teaches the pet portal grooming system of claim 1 as stated above, wherein the track comprises two opposing recesses 28 (Figures 4-5) formed in the pet portal frame.

    PNG
    media_image1.png
    265
    240
    media_image1.png
    Greyscale

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Owens (5,458,088) as applied to claim 5 above, and further in view of Udelle et al. (U.S. 5,755,183).
Regarding claim 6, Owens discloses the pet portal grooming system of claim 5 as stated above.
Owens fails to disclose wherein: the track opening is configured with a means for resisting removal of the brush backing from the track.  
Udelle et al. teaches, in the analogous art of pet portal grooming systems, a track opening (Front of Figure 3, near reference 18) configured with a means for resisting removal of the brush backing from the track 31 (Figure 3)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the track opening as disclosed by Owens and add a means for resisting removal of the brush backing from the track as taught by Udelle et al. in order to more securely keep the track in place.
Regarding claim 7, Owens and Udelle et al. teach the pet portal grooming system of claim 6 as stated above, wherein: the track opening means for resisting removal of the brush backing from the track 31 comprises a depression (Column 4, lines 49-51).  
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Owens (U.S. 5,458,088) as applied to claim 8 above, and further in view of cathole.com (NPL).
Regarding claim 9, Owens teaches the pet portal grooming system of claim 8.
Owens discloses that the back of the brush abuts with the track in order to secure the brush to the track (Column 4, lines 35-41) but does not explicitly disclose wherein: the brush backing means for resisting removal of the brush backing from the track comprises a protrusion.  
Cathole.com teaches, in the analogous art of pet portal grooming systems, wherein a brush backing means for resisting removal of the brush backing from the track comprises a protrusion (“tabs”, Step 8).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the pet portal grooming system as disclosed by Owens and add the brush backing means for resisting removal of the brush backing from the track comprising a protrusion as taught by cathole.com in order to secure the brush backing in the track. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Pflaum (U.S. 1,582,144).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABIGAIL LYNN RYDBERG whose telephone number is (571)272-6323.  The examiner can normally be reached on M-Th 8:00am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua Huson can be reached on 5712705301.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.R./Examiner, Art Unit 3642                                                                                                                                                                                                        
/JOSHUA D HUSON/Supervisory Patent Examiner, Art Unit 3642